PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction. We set the matter for hearing on the merits as well as on the aspect of this Court’s jurisdiction under Article V, Section 4, Constitution of Florida, F.S.A. After such hearing and further consideration of the record and briefs filed in the cause, we have the view that the petition is without merit. Accord*791ingly, the petition for the writ of certiorari .should be and it is hereby
Denied.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and O’CONNELL, JJ., concur.